

115 HR 4023 IH: Developing Tomorrow’s Engineering and Technical Workforce Act
U.S. House of Representatives
2017-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4023IN THE HOUSE OF REPRESENTATIVESOctober 11, 2017Mr. Ryan of Ohio (for himself, Mr. Tonko, and Mr. Reed) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Elementary and Secondary Education Act of 1965 to award grants to States educational
			 agencies and local educational agencies to support, develop, and implement
			 formal and informal engineering education programs in elementary schools
			 and secondary schools.
	
 1.Short titleThis Act may be cited as the Developing Tomorrow’s Engineering and Technical Workforce Act. 2.FindingsThe Congress makes the following findings:
 (1)The vitality of the innovation economy in the United States depends on the availability of an educated technical workforce. A key component of this workforce consists of engineers, engineering technicians, and engineering technologists.
 (2)There is a widening skills gap between what schools teach and the types of skills presently needed in the job market and the higher skills sets needed for the 21st century workforce.
 (3)Available evidence suggests that formal and informal engineering education both in and after school can stimulate interest and improve learning in mathematics and science as well as improve understanding of engineering and technology.
 (4)Early engineering education is a vital component in attaining licensure as a professional engineer that requires rigorous education, training, experience, and continuing education.
 (5)Few States have included engineering in their science or technology and vocational standards, and few local educational agencies and nonprofit entities provide informal or after-school engineering education programs.
 (6)According to the National Academy of Engineering there is not at present a critical mass of teachers qualified to deliver formal and informal engineering instruction.
 (7)It is imperative that teachers have relevant professional training that coordinates concepts in engineering with the diverse learning styles of students.
 3.Grant programPart F of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7251 et seq.) is amended—
 (1)in section 4601— (A)in subsection (a), in the matter preceding paragraph (1), by inserting (other than subpart 5) before part; and
 (B)by adding at the end the following:  (c)Authorization of appropriations for subpart 5There are authorized to be appropriated to carry out subpart 5—
 (1)$20,000,000 for each of fiscal years 2019 and 2020; and (2)$21,000,000 for each of fiscal years 2021 and 2022.; and
 (2)by adding at the end the following:  5Engineering Education 4651.Grant program authorized (a)In generalFrom amounts appropriated under section 4601(c), the Secretary shall award grants, on a competitive basis, to eligible entities to implement formal and informal engineering education programs in elementary schools and secondary schools to—
 (1)teach students the overall analytical and experimental approaches used in engineering and engineering technology; and
 (2)increase participation of underrepresented student groups in the engineering and engineering technology pipeline.
 (b)Maximum grant amountA grant awarded under this subpart may not exceed $1,000,000. (c)Matching fundsAn eligible entity receiving a grant under this subpart shall provide non-Federal funds in amount equal to the grant amount. Such non-Federal funds may include in-kind support (such as equipment, supplies, materials, and participation of personnel in the development and implementation of activities to be carried out under the grant).
							(d)Uses of funds
 (1)In generalAn eligible entity receiving a grant under this subpart shall use such funds to carry out a program that—
 (A)provides engineering instructional materials based on review and analysis of the effectiveness of existing formal, or informal research-based and evidenced-based locally relevant instructional materials;
 (B)provides professional development for pre-service and in-service teachers to teach engineering; (C)provides instructions on engineering and engineering technology during normal classroom hours or after school;
 (D)incorporates evidence-based practices to increase diversity of student groups participating in the program;
 (E)encourages participation of engineers from local private and public organizations to mentor the teachers and students; and
 (F)encourages engineering faculty and students from institutions of higher education as mentors for the elementary school or secondary school students, and teachers as appropriate.
 (2)State educational agenciesIn the case of an eligible entity that is a State educational agency, such entity shall award subgrants to local educational agencies to carry out the program described in paragraph (1).
 (3)Public-private partnershipsEach eligible entity awarded a grant under this subpart shall be encouraged to carry out the program funded under the grant in partnership with one or more of the following:
 (A)Elementary schools or secondary schools receiving assistance under this subpart. (B)Institutions of higher education.
 (C)Private sector businesses. (D)Nonprofit organizations.
 (E)Community-based organizations. (F)Public or private entities with demonstrated record of success in delivering educational support.
 (e)ApplicationsAn application for a grant under this subpart submitted by an eligible entity shall demonstrate long-term commitment for the proposed program through—
 (1)providing laboratory and instructional space; (2)establishing ongoing professional training programs for pre-service and in-service teachers and teachers in-residence;
 (3)commitment to scaling successful programs for engineering and engineering technology education in elementary schools and secondary schools under the jurisdiction of the eligible entity; and
 (4)commitment to serving diverse student groups such as underrepresented or economically disadvantaged student groups.
 (f)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a State educational agency; or (B)a local educational agency that is not receiving a subgrant under this subpart for the fiscal year for which the agency is applying for a grant under this subpart.
 (2)Instructional materialsThe term instructional materials means materials that— (A)emphasize—
 (i)engineering fundamentals and concepts, problem-based learning; and (ii)essential skills such as systems thinking, creativity, teamwork, communication, and ethical considerations;
 (B)are designed to introduce students to modern engineering and engineering technology tools such as computer-aided design, computer-aided manufacturing, statistical analysis, codes and standards, human factors, and reliability analysis; and
 (C)are aligned with and integrated into relevant science, engineering, and mathematics standards that may exist in the applicable State or may be developed.
 4652.Annual report to CongressNot later than 1 year after the first grant is awarded under this subpart, and annually thereafter, the Secretary shall provide a report to Congress on activities and results under this subpart. Such reports shall describe—
 (1)the total number of grant applications received for the preceding each year; (2)the number and geographic distribution of the grants for such year and for all grants awarded under this subpart;
 (3)participation of minority-serving institutions of higher education, such as historically Black colleges and universities and Hispanic-serving institutions;
 (4)participation of underrepresented and economically disadvantaged student groups; (5)plans for collaboration among eligible entities receiving a grant under this subpart;
 (6)overall program outcomes and issues of concern; and (7)recommendations for program revisions to achieve the desired program outcome..
 4.Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 4644 the following:
			
				
					Subpart 5—Engineering Education
					4651. Grant program authorized.
					4652. Annual report to Congress..
		